DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/17/2021 regarding the rejections of claims 1 and 7 under 35 U.S.C 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Hiramatsu (U.S. Publication No. 2020/0026284) does not teach causing the vehicle to pass through the target point without temporarily stopping if the trigger input is detected after the trigger input re-request, however examiner respectfully disagrees. Hiramatsu teaches a case where the driver is requested to approve passage through an intersection again if a traffic light has changed after initial approval was given (Hiramatsu: Par. 58) and proceeds through the intersection without stopping if the approval is received within the approval reception zone (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection; Par. 47; i.e., in step S115, the approval execution unit 25 determines whether or not approval has been received from the occupant within the approval reception zone). Therefore, Hiramatsu does teach amended claims 1 and 7 as presented. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiramatsu et al. (U.S. Publication No. 2020/0026284; hereinafter Hiramatsu).
Regarding claim 1, Hiramatsu teaches an autonomous driving system configured to perform an autonomous driving of a vehicle, comprising (Hiramatsu: Par. 27; i.e., the autonomous driving execution unit 27 controls the host vehicle to travel by executing autonomous driving in accordance with a destination input by the occupant in the host vehicle):
an electronic control unit (ECU) programmed to: perform a trigger 5input request for requesting a driver of the vehicle to perform a trigger input for causing the vehicle to pass through a target point (Hiramatsu: Par. 42; i.e., the approval execution unit 25 presents an approval request message to request the occupant to approve passage through the intersection) if the autonomously driving vehicle approaches the target point set in advance and positioned on a traveling route of the vehicle (Hiramatsu: Par. 24; i.e., if the host vehicle is in an approaching state, the intersection situation detector 21 detects the situation at the approaching intersection ahead of the host vehicle);
detect the driver's 10trigger input (Hiramatsu: Par. 47; i.e., in step S115, the approval execution unit 25 determines whether or not approval has been received from the occupant within the approval reception zone);
cause the vehicle to pass through the target point if the trigger input is detected (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),
and cause the vehicle to decelerate and stop without passing through the target point if the trigger input is not detected (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection);
recognize a lighting state of the traffic signal which is located in the target point and is corresponding to a traveling route of the vehicle (Hiramatsu: Par. 20; i.e., the surrounding situation detection unit 5 detects data indicating the situation around the host vehicle such as … the display state of a traffic light ahead of the host vehicle);  
notify the driver that the traffic signal is recognized as not being in a passing permitted state (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a command to output a voice message 81 “Stopping, red light ahead” and turn on a red-light icon 82 in the meter display unit at the point P100, which is 100 m before the intersection) and perform a trigger input re-request if the traffic signal is recognized as not being in the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved);
and cause the vehicle to pass through the target point without temporarily stopping if the trigger input is detected after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection; Par. 47; i.e., in step S115, the approval execution unit 25 determines whether or not approval has been received from 
and cause the autonomously driving vehicle to decelerate and stop 3without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection).
Regarding claim 2, Hiramatsu teaches the autonomous driving system according to claim 1. Hiramatsu further teaches wherein the ECU is programmed to cause the vehicle to pass through the target point without performing the deceleration of the vehicle (Hiramatsu: Par. 44; i.e., the approval execution unit 25 sets an approval reception zone before the intersection where the host vehicle is approaching. This approval reception zone is a zone within which approval to pass through the intersection is received from the occupant; see Fig. 3, a situation where no temporary stop will be needed) if the trigger input is detected before starting 20the deceleration of the vehicle for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 47; i.e., If the approval has been received from the occupant, “Yes” in an image 35 is highlighted as illustrated in FIG. 3 to indicate that the approval has been given; as shown in Fig. 3, the driver approval for “yes” is received within the approval reception zone so no stopping or deceleration is needed).
Regarding claim 3, Hiramatsu teaches the autonomous driving system according to claim 1. Hiramatsu further teaches wherein the ECU is programmed to cause the 25vehicle to stop the deceleration and to pass through the target point if the trigger input is detected after starting the deceleration of the vehicle 77for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 48; i.e., if the host vehicle has reached the 10-m position from the intersection, the procedure proceeds to step S137; as seen in Fig. 5, if the vehicle is within the predetermined stopping 
Regarding claim 5, Hiramatsu teaches the autonomous driving system according to claim 1. Hiramatsu further teaches wherein the ECU is programmed to notify the driver that the switching of the traffic signal to a state other than the passing permitted state is recognized (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message)
and to perform the trigger input re-request if the switching of the traffic signal to the state other than the 25passing permitted state is recognized after the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved),
and 78wherein the ECU is programmed to cause the vehicle to pass through the target point if the trigger input is detected after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),
and to cause the autonomously driving vehicle to decelerate and stop without passing 5through the target point if the trigger input is not detected after the trigger input re-request
Regarding  claim 7, Hiramatsu teaches a control method of an autonomous driving system that 20performs an autonomous driving of a vehicle, the method comprising (Hiramatsu: Par. 27; i.e., the autonomous driving execution unit 27 controls the host vehicle to travel by executing autonomous driving in accordance with a destination input by the occupant in the host vehicle):
requesting a driver of the vehicle to perform a trigger input for causing the vehicle to pass through a target point (Hiramatsu: Par. 42; i.e., the approval execution unit 25 presents an approval request message to request the occupant to approve passage through the intersection) if the autonomously driving vehicle approaches the target point set in advance (Hiramatsu: Par. 24; i.e., if the host vehicle is in an approaching state, the intersection situation detector 21 detects the situation at the approaching intersection ahead of the host vehicle);
detecting the driver's trigger input (Hiramatsu: Par. 47; i.e., in step S115, the approval execution unit 25 determines whether or not approval has been received from the occupant within the approval reception zone); 
controlling the autonomously driving vehicle to pass through the target point if the trigger input is detected (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),
and to decelerate and stop 79without passing through the target point if the trigger input is not detected (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection);
recognizing a lighting state of a traffic signal which is located in the target point and is corresponding to a traveling route of the vehicle (Hiramatsu: Par. 20; i.e., the surrounding situation detection unit 5 detects data indicating the situation around the host vehicle such as … the display state of a traffic light ahead of the host vehicle);
and first re-requesting for notifying the driver that the traffic signal is recognized as not being in a passing permitted state and performing a trigger input re-request (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a command to output a voice message 81 “Stopping, red light ahead” and turn on a red-light icon 82 in the meter display unit at the point P100, which is 100 m before the intersection) if the traffic signal is recognized as not being in the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved),
wherein, in the step of controlling the vehicle, the vehicle is caused to pass through the target point without temporarily stopping if the trigger input is detected after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection; Par. 47; i.e., in step S115, the approval execution unit 25 determines whether or not approval has been received from the occupant within the approval reception zone; when the cycle repeats and the approval is received within the approval reception zone, the vehicle does not have to make a temporary stop and can proceed through the intersection),
and the autonomously driving vehicle is caused to decelerate and stop without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant 
Regarding claim 8, Hiramatsu teaches the control method according to claim 7. Hiramatsu further teaches wherein, in the step of controlling the vehicle, the vehicle is caused to pass through the target point without performing a deceleration of the vehicle (Hiramatsu: Par. 44; i.e., the approval execution unit 25 sets an approval reception zone before the intersection where the host vehicle is approaching. This approval reception zone is a zone within which approval to pass through the intersection is received from the occupant; see Fig. 3, a situation where no temporary stop will be needed) if the trigger input is detected before starting the deceleration of the vehicle for causing the vehicle to stop without 10passing through the target point (Hiramatsu: Par. 47; i.e., If the approval has been received from the occupant, “Yes” in an image 35 is highlighted as illustrated in FIG. 3 to indicate that the approval has been given; as shown in Fig. 3, the driver approval for “yes” is received within the approval reception zone so no stopping or deceleration is needed).
Regarding claim 9, Hiramatsu teaches the control method according to claim 7. Hiramatsu further teaches wherein, in the step of controlling the vehicle, the vehicle is 15caused to stop the deceleration and to pass through the target point if the trigger input is detected after starting the deceleration of the vehicle for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 48; i.e., if the host vehicle has reached the 10-m position from the intersection, the procedure proceeds to step S137; as seen in Fig. 5, if the vehicle is within the predetermined stopping distance of 10 m from the intersection, the vehicle is controlled to make a temporary stop, however the approval request message is still available for the driver in step S141, so the vehicle can still be controlled to pass through the target point even after deceleration has started).
Regarding claim 13, Hiramatsu teaches the autonomous driving system according to claim 2. Hiramatsu further teaches wherein the ECU is programmed to cause the 10vehicle to stop the deceleration and to pass through the target point if the trigger input is detected after starting the deceleration of the vehicle for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 48; i.e., if the host vehicle has reached the 10-m position from the intersection, the procedure proceeds to step S137; as seen in Fig. 5, if the vehicle is within the predetermined stopping distance of 10 m from the intersection, the vehicle is controlled to make a temporary stop, however the approval request message is still available for the driver in step S141, so the vehicle can still be controlled to pass through the target point even after deceleration has started).
Regarding claim 17, Hiramatsu teaches the control method according to claim 8. Hiramatsu further teaches wherein, in the step of controlling the vehicle, the vehicle is caused to stop the deceleration and to pass through the target point if the trigger input is detected after starting the deceleration of the vehicle for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 48; i.e., if the host vehicle has reached the 10-m position from the intersection, the procedure proceeds to step S137; as seen in Fig. 5, if the vehicle is within the predetermined stopping distance of 10 m from the intersection, the vehicle is controlled to make a temporary stop, however the approval request message is still available for the driver in step S141, so the vehicle can still be controlled to pass through the target point even after deceleration has started).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu as applied to the claims above, and further in view of Kim et al. (U.S. Patent No. 10471956; hereinafter Kim).
Regarding claim 6, Hiramatsu teaches the autonomous driving system according to claim 1, but Hiramatsu does not teach wherein the ECU is programmed to detect at least two inputs as the trigger input among an input by a driver's manual operation to a trigger input unit provided in the vehicle, an input by a driver's acceleration operation to an accelerator pedal of the vehicle, and an input by a 
However, in the same field of endeavor, Kim teaches wherein the ECU is programmed to detect at least two inputs as the trigger input among an input by a driver's manual operation to a trigger input unit provided in the vehicle (Kim: Col. 37, lines 18-22; i.e., the controller 170 determines whether the input device receives two or more user commands for acceleration for the second time period, the two or more user commands for acceleration being inconsistent with the vehicle driving information; see Fig. 12 where multiple user commands can be received to control the vehicle),
an input by a driver's acceleration operation to an accelerator pedal of the vehicle (Kim: Col. 30, lines 1-4; i.e., the driving manipulation device 500 may include:... an acceleration pedal which receives a user command for acceleration),
and an input by a driver's contact to a touch sensor of the vehicle (Kim: Col. 8, lines 62-63; i.e., the touch input unit 213 may include a touch sensor for sensing a touch input of a user),
and request the driver to perform one type of the trigger input in the trigger input request, and request the driver to perform a plurality of types of the trigger input in the trigger input re-request (Kim: Col. 35, lines 51-56; i.e., if a user's selection of YES button in the menu 180b is received, the controller 170 may determine that the user's response is received and indicates the intention to move the vehicle 100 to a location at which the vehicle 100 is able to perform a lane change maneuver in accordance to a user command; Col. 36, lines 38-42; i.e., in a state in which the input device receives two or more user commands that are inconsistent with the vehicle driving information for the second time period, controls the vehicle to perform the preset operation associated with the user command; the re-request would correspond with two or more inputs to confirm the user’s command).

Regarding claim 11, Hiramatsu teaches the control method according to claim 7. Hiramatsu further teaches the method further comprising: 10second re-requesting for notifying the driver that the switching of the traffic signal to a state other than the passing permitted state is recognized (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message)
and performing the trigger input re-request if the switching of the traffic signal to the state other than the passing permitted state is recognized after the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested 
Hiramatsu does not teach request the driver to perform one type of the trigger input in the trigger input request, and request the driver to perform a plurality of types of the trigger input in the trigger input re-request.
However, in the same field of endeavor, Kim teaches request the driver to perform one type of the trigger input in the trigger input request, and request the driver to perform a plurality of types of the trigger input in the trigger input re-request (Kim: Col. 35, lines 51-56; i.e., if a user's selection of YES button in the menu 180b is received, the controller 170 may determine that the user's response is received and indicates the intention to move the vehicle 100 to a location at which the vehicle 100 is able to perform a lane change maneuver in accordance to a user command; Col. 36, lines 38-42; i.e., in a state in which the input device receives two or more user commands that are inconsistent with the vehicle driving information for the second time period, controls the vehicle to perform the preset operation associated with the user command; the re-request would correspond with two or more inputs to confirm the user’s command).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hiramatsu to have further incorporated request the driver to perform one type of the trigger input in the trigger input request, and request the driver to perform a plurality of types of the trigger input in the trigger input re-request, as taught by Kim. Doing so would allow the user to override the system in an emergency scenario (Kim: Col. 36, lines 64-67; i.e., based on a determination that the input device receives the two or more user commands for deceleration for the second time period, control the vehicle to perform emergency stop).
Regarding claim 12, Hiramatsu teaches the autonomous driving system according to claim 7, but Hiramatsu does not teach wherein, in the step of detecting the trigger input, at least two inputs are 
However in the same field of endeavor, Kim teaches wherein, in the step of detecting the trigger input, at least two inputs are detected as the trigger input, among an input by a driver's manual operation to a trigger input unit provided in the vehicle (Kim: Col. 37, lines 18-22; i.e., the controller 170 determines whether the input device receives two or more user commands for acceleration for the second time period, the two or more user commands for acceleration being inconsistent with the vehicle driving information; see Fig. 12 where multiple user commands can be received to control the vehicle),
an input by a driver's acceleration operation to an accelerator pedal of the vehicle (Kim: Col. 30, lines 1-4; i.e., the driving manipulation device 500 may include:... an acceleration pedal which receives a user command for acceleration),
and an input by a driver's contact to a touch sensor of the vehicle (Kim: Col. 8, lines 62-63; i.e., the touch input unit 213 may include a touch sensor for sensing a touch input of a user),
and wherein, in the step of requesting the trigger input, in the trigger input re-request, the driver is requested to perform an input of which the type is different from that of the trigger input before the re-request (Kim: Col. 8, lines 38-47; i.e., the voice input unit 211 may convert a voice input of a user into an electrical signal... the gesture input unit 212 may convert a gesture input of a user into an electrical signal. The converted electrical signal may be provided to the processor 270 or the controller 170; the different type of trigger input may be a voice input or a gesture input).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661